                  Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 1 of 58



                                                                                  FILED
     Perry V. Moss

     270 Cobb Parkway South Ste. 140                                                NOV 19 2018
                                                                                    SUSAN Y. SOONG
                                                                                 CLERK, U.S. OiSTHICT COURT
     Marietta, Ga. 30060                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                                         OAKLAND

                                    United States District Court

                                   Northern District of California

                                                                     Case   X18-7035
     PERRY V. MOSS
                                                                                                    ^G/f
                       Plaintiff                            W.C.A.B. 11/17/2015 O.A.CR,

           Vs                                               VIOLATION of CALIFORNiA ANTI

                                                            TRUST LAWS, CONCERNING DIS

12   GOLDEN STATE WARRIORS;TIG/ZEN                          ABILITY WAGES(Workers' Comp)

13   FAIRMONT PREMIER Ins. Comp., et al                    & UNFAIR COMPETITION LAWS /

14                     Defendants                           ALTERNATIVE DISPUTE RESOLUTION

15

16


17   FE13LRY V.        is represented by:"Moss", Applicant
18   Fro sF\ Plaintiff, Consumer,Employee, Petitioner,
19   PVM"and In Forma Pauperis
20


21   Defendants also include: National Basketball Association(NBA)Adam Silver
22   Ron Mix of All Sports Law, Workers' Comp. Judge(WCJ)Joanne Coane of
23   Santa Ana BlvdV Workers' Compensation Appeals Board (W.C.A.B.) &
24   Tom Valentine ofZenith Ins. Comp. and Cheraow Sc Lieb
                  Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 2 of 58



1                                       INTRODUCTION

2    I,PERRY V,MOSS declare, under die p^alty ofpeijuiy that I am the plaintiffin the
3    above entitled case and the information I offer throughout this petition is true and
4    conect Through the Northern Califomiia District Court,(Oakland Court House, Court
5    room 5,2"^^ floor, 1301 Clay Street, Oaldand Ca. 94612),the Antitrust Law Sec. ofthe
6    Attorney GeneraFs office, address: Attorney General's Office,(Antitrust Law Section),
7    XAVIER BECERRA,4949 Broadway, Sacramento, Ca.95820,the Underground
8    Economy Unit and its' consumer protection division, this petitioner will demonstrate,
9    willful misconduct, deceitful omissions, and professional contract violations from the
10   defendants' and their association. The petitioner seeks restitution for Workers'
11   Compensation Insurance Premium fraud,and the illegal avoidance of workers'
12   compensation coverage for its employees. The Golden State Warriors retain last injurious
13   exposure inheriting liability for repetitive cumulative trauma fC.T.)syndrome, a medical
14   condition tlie plaintiff now manifest Tlie contract in protest was executed on 11/17/2015,
15   entitled; OMBER APPROVING CQMFRMISE and RELEASE(OACR).On that
16   day, a $90,000 settlement was coerced upon the plaintiff. At the time ofthe proceeding,
17   the plaintiff was represented by an attorney(Ron Mix of All Sports Law). May the
18   following historical perspective un-mask an overview ofthe matter that took place that
19   has evoked this Civil Law Suit concerning violation of Antitnist Laws by the GOLDEN
20   STATE WARRIORS,ovmers Joseph S. Lacob and Peter Gruber,the TIG/ZENITH
11   FAIRMONT PREMIER Ins. Comp. defense attorney, Mr.Tom Valentine, NATIONAL
22   BASKETBALL ASSOCIATION(NBA)commissioner, Adam Silver, All Sports Law
23   attorney, Ron Mix and Workers' Comp.Judge(WCJ)Joanne Coane ofthe Workers'
24   Compensation Appeals Board(W.C.A.B.)in Santa Ana,Orange County,Ca.
                  Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 3 of 58



 1                            HISTORICAL PERSPECTIVE:

 2   At first glance, the execution ofthe QACR appears to be in favor of the plaiatiff.
 3   Primarily, the amount of$111,000, was;''handwritten" in, and was never stated or
 4   offered as a bottom line settlement to the plaintiff. Advances against permanent disability
 5   was never talked about. Although, it was understood that,2 advances would be taken out
 6   ofthe QACR settlement issued on 11/17/2015. The amount ofthe 2 loans were: $2,750
 7 (control # 6069)+ $3,225 (control #6355)which equal $5,975. This sum,is still
8    very different from the $11,000"hand written"on the 11/17/2015 OACR,Also, die pre-

9    meditated representation oftyped in fiiaires/numbers/prices. are crossed out,and a NEW
10   figures/numbers/prices were "hand written"in without prior knowledge to"PVM".It
11   shows an increase in value to the plaintiff and a decrease in attorney fees, however,this
12   act was never discussed in the presence of"PVM". What this OACR does not
13   show is the two-day discussion with counsel about PERMANENT DISAHTTI.nrY
14   PERCENTAGE RATING.LIFE MEBICAL PROCEDURES and TREATMENT,

15   LIFE PENSION COMMUTATION and Travel Expenses. The OACR does not reflect
16   the embodiment ofstress, duress, coercion,financial hardship and pain the plaintiff
17   was experiencing at the time. The OACR does not show how the counsel at the time,
18   approached "Moss" with seven different offers, all declined and "PVM's" response
19   remained; "What about mv permanent disability ratins, life medical and life pension!"
20   After 3 years ofnegotiating on whether,there was merit for the claim,the last 36
21   hours approaching the 11/17/2015 OAC'R trial date, proved to be a final crushing blow to
22   the plaintiffs' fighting survival spirit."Moss" reluctantly, desperately and stressfully
23   honored his counsels wishes and "took ttfae deal!" The plaintiff was told:"Ifyou don V
24   take the deal, you will befacing another appeal and it could take 6to 9 months before
25   anything happens. Don't worry, we are going to win, butIdo not think you can last that
                    Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 4 of 58



 3     long in thefinancial state that you are currently in." The NFL Hdl ofFame attorney was
 2     correct,"PVM" was depleted. The plaintiff could not go anotlier 6 months on
 3     his substitute teaching salaiy with little hope for medical treatment. Hence"PVM",under
 4     stress, duress, and coercion reluctantly agreed to counsels' recommendations. After the
 5     OACR was signed; Mr. Mix attempted to appease"Moss" by stating: "/see you are
 6     quiet, don't have bt^er's remorse; you did a good thing, now you can get your teaching
 1     degree, buy a house,(in a nice neighborhood, make sure it's white)get an automobile
 8     upgrade and look into Obama Care." Still in utter shock and under stress and duress,the
 9     plaintiffjust remained quiet during the car ride to Inglewood Ca Mr. Mix was very
10     pleasant and polite as the two separated amicably. It wasn't until6 V2 months later, during
11     the Cleveland and Golden State finals series of2016, a fiiendof"PVM"saw that NFL
12     Hall ofFame Attorney was brought up on tax evasion with the IRS and faced a $250,000
13     fine or 3 years in prison. At that moment,upon receiving the information,"PVM"
14     thouglit;'Well ifhe can fool the IRS. Lord knows he can fool MEV^"PVM^'question of
15     what to do next was unsure. However,during the fall months of2016(Sept. 27^ & Oct.
16     26^ of2016),TWO Mandatory Settlement Conference(MSC)letters were sent to
17     "Moss." This was approximately,ten tc> eleven mondis after the case was supposed to
:i.a   have reached a settlement agreement. "PVM"deduced,there is still more action
19     involving his case. This would suggest that present counsel is still presiding over the
20     case. Without hesitation,"Moss" attemjpted to acquire new counsel. Yet, no one would
21     honor his problematic request. After this ultimate collapse,"Moss" filed a Dismissal of
22     Attorney motion and substituted himself as Power of Attorney(POA). With die
23     "inequitable" compensation from the 11/17/2015 OACR,the plaintiffs plan was to attend
24     the Jan. 5,2017 MSC at the Workers'(compensation Appeals Board(W.C.A.B.),605
25     Santa Ana Blvd. Bldg. 28,Rm 451, Santa Ana,Ca.92701 at 8:30 am,in order to seek out
                  Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 5 of 58



1    proper restitution for Feraaaanent Disability % Mating. Lnfe Medical and Life Pension
2    CofflfflMiatatiom, On Jan. 5,2017,"Pm      attended the MSC meeting of which Judge
3    Pamela Pulley was presiding over. The 10-minute meeting ended with the Judge stating;
4    '''This is a conference between thejoiningparties to the case, and the plaintiffwas well
5    beyond the statute oflimitation,Iam sorry there's no merit here," The ne^ct day,the
6    plaintifffiled a petition to the W.C.A.B. Commissioners Office(Comm.Off.)in San
7    Francisco, seeking a review ofthe NEW evidence and circumstances concerning the case.
8    After careful review from the W.C.A.B. Comm.Off. The Judgment was granted on
9    Mai^ch 21®^, 2017 that the paper work ofthe petition for ^fre-consideration", should be
10   deemed as a petition to "reopen" and sent back to the trial level. At that point,there were
11   two motions of opposition, one from the defense, Mr. Valentine ofthe TIG/ZENITH Ins.
12   Comp./ FAIRMONT PREMIER Ins. Comp.and the other from Judge Joanne Coane.
13   This initiated a reply from the plaLotiff."PVM" has submitted a copy ofthe attendance
14   sheet from the January 5,2017 trial healing,the March 21,2017"order" from the
15   W.C.A.B. Comm.Off. to "reopen" and take back to the trial level, and the June 29***,
16   2017 conference call notes. Nonetlieless, three trial hearings were set:^e conference call
17 (June 29,2017),and two hearings at the courthouse. The dates were July 31,2017 and
18   September 11,2017 for the court hearings in Orange County, Ca. There were many new
19   discoveries, and new infonnation, the plaintiffcompiled throughout this monumental
20   ordeal. These areas of merit are necessaiy in forming a substantial lawful and legal value
21   structuie to the case.In this petition, adlbering to FEDERAL RULES ofEVIDENCE,
22   Authority for Promulgation ofRules, Title 28 U.S. Code pursuant to * 2072& 2073.
23   Rule 103,104(e)(b). Article III, rule 301, Article IV,rule 401 (a)&(b). the plaintiff has
24   also provided a complete copy of: 1.) Hie OACR in protest, attached to the 10-page
25   petition. Plus,the following supplemental documents as evidence: 2.)The ruling from die
                  Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 6 of 58




1    Presiding Judge(PJ)Honorable Joanne Coane,3.)Spreadsheets ofliens prior to the
2    11/17/2015 trial hearing,4.) A cover sheet from the W.C.A.B. filing identification ADJ
3    number citing Cumulative Trauma(CT)areas, 5.)Past M.S.C. letters, 6.)Partial contract
4    ofthe last team,"PVM" played for not listed in the 2013 deposition. This contract
5    establishes a true Date ofInjury(DOI). 7.)The American Medical Association(A.M.A.)
6    Permanent Disability(P.D.)Indemnity Percentage Rating calculations, 8.)Life Pension
7    Commutation of23.2 years and 9.)Pre-trial conference Exhibits stating "stipulations"
8    and "issues" firmly established in this case. The amending's are intended to give a factual
9    account ofthe scope of merit involved in this matter,along with specific attention to
10   violations ofCalifornia Antitrust legal rules ofreason, as it pertains to the OACR
11   contract of 11/17/2015.

12                                     DISCUSSION

13   California Statutory Antitrust Law is found at Sections 16600 et seq. ofthe Business &
14   Professions Code, under which the Unfair Competition Law(U.C.L.)founded at Section
15   17200 et seq. ofthe Bus.& Prof. Code. It defines "unfair competition" as any 'hinlawfuL
16   unfair, or fi-audulent business practice" and any 'hinfair. deceptive or misleading
17   advertising" plus any act prohibited by Section 17500 et seq. They are many points of
18   "unfair and unlawful" aspects ofthe OACR that are present. The U.C.L. requires a
19   "burden of proof to fulfill, as the statute provides. The "firaudulenf aspect ofthe OACR
20   reveals tangible evidence of, misconduct, deceit, unethical,immoral, unscrupulous and
21   oppressive restraints. This conduct, premeditated by the initial attorney and defendant,
22   defines as;"with reasonable particularity the facts supporting the statutory elements of
23   their violation." Khoury v. Maly's of California,Inc., 14 Cal. App. 4*^ 612,618(1993).
24   The plaintiffis seeking restitution from "Price fixing" displayed on the OACR. Uiis
25   includes any tampering with figures/numbers/prices or terms ofthe contract. Using the
                  Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 7 of 58




1    '"rule ofreason"' it is clear that the OACR in question already had "Fixed" prices attached
2    to 4 areas ofthe contract. Page 6,the settlement amount typed in is $90,000,the attorney
3    fees typed in was $13,500,the bahmce to the petitioner would have been,$76<500.Page 5
4    did^have any figures in the area of"Earnings at the time ofInjury" and "Permanent
5    Disability Indemnity Paid" Page 5,did however claim $230 as a "weekly rate"(crossed
6    out as well and the fourth"Fixed" price?). These changes and omissions are deceptive
7    in form. The empty spaces or omissions on page 5 is particularly deceitful; the true value
8    ofthe case is rated primarily ifthe disabilitv is greater than 70%.This display of
9    willful misconduct was over looked by the PJ, Honorable Joanne Coane on 11/17/2015.
10   Once again,the ^''hand written" appearance of yavor to the plaintiff" is very deceptive
11   and imiust. Whether horizontal or vertical price fixing,this display oftampering violates
12   codes of professional responsibility under California Laws ofcivil conduct The plaintiff,
13   at the time,refused to believe his claim was less than six figures as the "occupational
14   variant"(590)is listed amongst the higliest of Workers Compensation Rating category.
15   This can only have been understood as an agreement between the defense attorney and
16   the plaintiffs' previous counsel. Such as both parties, analyze agreement under the "rule
17   ofreason" as a vertical restraint. The important value of: Permanent Disability
18   Percentage Rating. Life Medical treatment & Procedures, and Life Pension Commutation

19   were not included in the contract and never offered to the plaintiff. Thus,in this vertical
20   context, the deceptive increases and decreases ofthe areas shown on the OACR,
21   manufactures a"Sham-Settlement" of"unlawful" design. This yielded an "inequitable"
22   sum void of"good cause" and "good faith" in accordance with California Standard of
23   legal ethics. As the OACR was executed on 11/17/2015 and deemed reopened by the
24   W.C.A.B. Office ofthe Commissioners,in San Francisco, on 3/21/2017,the Cartwri^t
25   Act has a 4-year statute oflimitation for both civil & criminal actions. Bus. <& Prof. Code,
                  Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 8 of 58



1    16750.1,16755(b). This Act is under the legal construction of violation ofcivil and
2    federal Calitbmia Antitrust Laws. The State ofCalifornia Department ofJustice,
3    XAVBER BECEREA,Attorney General, Antitrust & Business Competition,"How You
4    Can Help" brochure, pdfstates: "As a businessperson or an employee ofa business,
5    Antitrust violations are not just ways ofdoing business, they are serious crimes for which
6    penalties are severe. Additionally, a business violating the Antitrust laws is liable to its
I    victimsfor three times the amount that the victims are injured." Therefore,an intentional
8    delay, legal construction fees and antitrust law violations, yield a sum of$728,154(tax-
9    free),to the plaintiff, under the Antitrust Enforcement Laws in the State of California.
10   The following infonnation will explain, describe and establish the merit ofthe figure
II   declared above. Also included are: new discoveries(contract establishing true Date of
12   Injury according to California W.C.A.B. criteria), new evidence(American Medical
13   Association rating and value). Life Pension Commutation, 10% delay and legal
14   construction penalty fees, and continued evidence of misconduct, mistake offacts,
15   violation of professional responsibility and fraudulent deceit executed by the defense.
16   The compensation for medical operations, rehab treatment and future health care have not
17   been listed in this petition, due to the lack ofknowledge in compiling California Div. of
18   Labor Law Actuary documents. The apportionment for life medical and medical
19   procedures/treatment would focus primarily on the Bi-lateral hips. Spine(Cervical &
20   Lumbar),Bi-lateral Shoulders,Left Wrist/Hand and Lower Extremities(both knees. Feet
21   and Ankles). Procedures including of multiple invasive surgeries will be necessary in
22   order to bring the body back into a healthy balance. The criteria used to pin point these
23   areas were extracted from the B & B Permanent Impairment Ratings and Medical File
24   Consultation. The compilation ofinformation was derived from said petitioners' X-rays,
25   MRI's and orthopedic reports. The Qualified Medical Doctors(Q.M.D.)were Dr. David
                  Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 9 of 58




1    Kim M.D.(QM.D.)and Dr. Lynn Wilson(Q.M.D.), also a Psyche evaluation was
2    performed by Dr. Ted Greenzang, a Qualified Medical Examiner(Q.M.E.). As the onset
3    of avascular necrosis looms in the right hip ofthe petitioner;"Moss" continues to
4    constantly suffer from ongoing pain, along with depression and multiple health issues
5    arising from the repetitive cumulative ti-auma(C.T.)syndrome. These reflections are in
6    the Pre-trial Conference Statement ofstnpuiatloifls and issues. At the time ofthe
7    11/17/2015 OACR court date,the petitioner did not rely on the support ofa cane. Prior to
8    and during the July 31^ 2017 and Sept. 9^,2017 trial date,the petitioners' dependent on
9    a cane is paramount As 11/11/2018 will be M years of birth to the petitioner PERRY V.
10   MOSS.

11


12


13                                   CONCLUSION

14   In conclusion, filing a civil suit verses the Golden State Warriors and all defendants,
15   recovering a true estimate ofsalary ranges along with Future Earning Capacity ofa
16   professional athlete, once an active member ofthe N.B.A. as a player can be very
17   profitable/lucrative. A statistical analysis of: salary at the time, level ofeducation,
18   certifications, degrees, number of years spent in the profession, employment labor
19   projections and additional skills, verbal and physical, could possibly yield a seven or
20   eight figure monetary life style when associated with the highest level ofathletic
21   spectator sport entertainment. Unfortunately,the petitioner does not have the life time
22   actuary accounting skills to itemize such a reality as presented. Therefore, the experience
23   from the Worker's Compensation Appeals Board trial healings, has forced a survival
24   state of education ofthe California Labor Laws."PVM" continues to act with "good
25   faith" and "good cause" by adhering to the California Code ofRegulation, Title 8,
                  Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 10 of 58



 1    Chapter 4.5 Division of Workers Compensation, W.C.A.B. Rules ofPractice and
 2    Procedures. The primary example oftliis is explained pursuant to Article 9,Rule 10602
 3    presenting a Foimal Pemanent Disability Rating Determmation. Next, pursuant to
 4    Article 8, Rule 10607 commutated printouts of benefits payable and pursuant to Article
 5    14, Rule 10775 reasonable pro se filing fees, 1.)cons iered responsibilities assumed,2.)

 6    Care and exercise executed 3.)time involyed. 4.)results obtained. The B & B Permanent
 7    Impaiiment Ratings Medical Report present a percentage of89.25% P.D. rating. This
 8    yields a $137,942 P.D. rating and a Life Pension(L.P.)commutation of$82,706. This is
 9    based on the true DOI of,01/04/1997 in accordance with the California Code of

10    Regulation,In addition, a 10% lawflil reconstruction and intentional delay penalty fee
11    attached to the P.D. rating and L.P. conmiutation of23.2 years. This would present as
12    $13,794 for the P.D. rating and $8,706 for L.P. commutation. The total sum ofthese
13    calculated variables are: $137,942(F,D.)+ $82,706(L.P.)H- $13,942(10%)+ $8,706(10%)
14    = $242,718. Therefore,$242^718(tax-free) multiplied 3 times,total $728,154(tax
is    free)the declaratory commutation"PVM"is seeking. These estimates compiled fi*om the
16    Calitbmia W.C.A.B. criteria prove to be "fair"' and "lust" in regard to time.
      ^"^occupational varianf\ missed opportunities and disability discrimination that has
18    lingered over the past decades. Let it be known,tlie plaintiffs' goal is to become
19    WHOLE,and pursue LIFE,LIBERTY,and PROPERTY as codified in the
20    Amendment ofthe U.S. Constitution of America. Once again,it is a blessing and an
21    honor to get the opportunity to have this case tried and ruled upon,in Federal Civil Court.
22    Northern California District Court, Oakland Court House,in Oakland, Ca.94612, and the
23    Attorney General's Office,(Antitrust Law Section and the Underground Economy Unit),
24    XAVIER BECERRA,Sacramento,Ca.95820. All documents are in support offactual
2.5   contentions. As an In Forma Pauperis to have this Alternative Dispute Resolution
                 Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 11 of 58
                             n


1    available gives hope to the "disabled" receivingjustices from the "ABLE".
2                             Respectfully submitted,                    Perry V, Moss
3                              Executed on 11/12/2018

4                                                                        (770)549-5166
5


6


7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                               10
          Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 12 of 58



                                   Proof of Sei*vice

I am employed by Dekalb County School System as a substitute teacher. I am over
the age of eighteen years and a party to the within entitled action. My address is:
Perry V. Moss. 270 Cobb Parkway South Ste. 140, Marietta, Ga. 30060. Phone #
(770) 549-5166

I am readQy famihar with the practice for the collection and processing of
correspondence for mailing with the United States Postal Service. I declare under
the penalty of perjury under the laws of the State of California that the forgoing is
true.


On the November 12^. 2018 a copy ofthe petition of "W.C.A.B. 11/17/2015 O.A.C.R.
Violation of California Antitrust Laws, Concerning Disability Wages(Workers'
Comp.)& Unfair Competition Laws/iUternative Dispute Resolution" vs. the
GOLDEN STATE WARRIORS, NATIONAL BASKETBALL ASSOCIATION,
TIG/ZENITH, FAIRMONT PREMIER Ins. Comp., ALL SPORTS LAW and
WORKERS COMPENSATION APPEALS BOARD(Santa Ana, Orange County, Ca.)
was placed for deposit in the United States Postal Service in a sealed envelope, with
postage fully prepaid addressed to:

Defendants include:

   « Joseph Lacob & Peter Gruber                Adam Silver
        GOLDEN STATE WARRIORS                   NATIONAL BASKETBALL
        1011 Broadway                          ASSOC. COMMISSIONER
        Oakland Ca.94607                       Oljnnpic Tower
                                               645 Fifth Ave.
   o    Tom Valentine                           New York, N.Y. 10022
        Zenith Ins. Comp.(Chernow & Lieb)
        790 The City Drive
        Orange, Ca.92868

        W.C.A.B. P.J. Joanne Coane              Ron Mix
        605 West Santa Ana Blvd.                AU Sports Law
        Building 28 Rm,451                      600 W.Santa Ana Blvd. Ste. 790
        Santa Ana, Ca.92701                     Santa Ana, CA.92701
  Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 13 of 58




Jurisdiction of Claim and Witnesses for the Plaintiffs
**In(iicates' Attestation witnesses,(Act of witnessing an instrument in
writing) No legal obligations are expected.


Workers Comp. Appeals Board            **Jim Calhoun
Ofi&ce of the Commissioners              Univ. of Saint Joseph
455 Golden Gate Ave.9*^ Floor            1678 Asylum Ave.
P. O. Box 429459                         West Hartford, Ct. 06117-2791
San Francisco, Ca,94142-9459



District Judge Jeffery White              XAVIERBECERRA
Attn. Jennifer Ottolini(D. Clerk)         California Attorney General
Oakland Court House,                      4949 Broadway
Court Room 5 — 2"'^ Floor                 Sacramento, Ca.95820
1301 Clay Street
Oakland, Ca.94612

Scott RocheUe                           **Chris Paul
(N.B.A. Retired Players Association)      (Pres. ofthe N.BA.. Players Assoc.)
175 W.Jackson Blvd. Ste. 1600              Houston Rockets
Chicago, XL. 60606                         Houston, TX.77002



**Liebron James                           **Charles Barkley
(1st V.P, of the N.BA P.A.)                 TNT Sports
Los Angeles Lakers                          One CNN Center
2275 E. Mariposa Ave.                       Atlanta, Ga. 30303
El Segundo, Ca.90245

Jennifer Waffle                                      Perry V. Moss
Zenith Insiucance
P.O. Box 9055                               Execut^ on 11/12/2018
Van Nuys ca. 91409
Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 14 of 58
               Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 15 of 58




                                                  STATE OF CALIFORNIA
                           WORKERS' COMPENSATION APPEALS BOARD

                                                                       Case No.AiXr&l/ VV7o
            Moss
                                                                       Santa Ana District Office
                          Applicant,
                                                                                         ORDER APPRQVrNG
 vs.                                                                                 COWIPROMISE AND RELEASE
fcloVAcvi          V^orn6rs .
"T/Q>




                SUMNER FINDING: In evaluating this Compromise and Release, consideration "has been
        given to the fact that the agreement releases the rights of the applicant's dependents'to death benefits.
        QQ Approval of this a^eernenf releases any claim applicant may have for supplemental job
          displacement benefits.

          iX] Approval ofthe following Addenduins:

         The parties to the above-entitled action having filed a Compromise and Release herein, settling this
  matter for S    606-           , and requesting that it be approved, and this Court having considered the entire

  should be, and is, APPROVED,and awarded as follows:                                                                    4£r€>

            AWARD IS MADE in favor of the above named apphcant, an^g^^^e above named defendant, in
  the total sum of S fUjOOO'        less permanent disability advances, if applicable, less reasonable attorney
  fees of $                  plus payment of liens in the form and manner set forth in the Compromise and
  Release, with"WCAB juxi^cti.on reserved as to unsatisfied'liens,            yj.              ^
                                                                                                                          //i
   Dated;          ^            at Santa Ana, Califomta
                                                                                       JOA)^ M. COAKE
                                                                           WORKER^'■ COMPENSATIGN
                                                                          ADMINIS'IRATIVE LAW JUDGE


   SERVICE:

  ()Applicant(l^Del
             (1^ Defense representative                                   ad parties as shown on Official Address-Record"
  is designated to serve this docunrtent on
  all parties and interested lien claimants.
  Copy served on designated p^y.
  Date:                   By;^j(3              ^9 this/these documeni(s)forthwith on ail parties shown on the Official Address Record.
                        Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 16 of 58




                                                       STATE OF CALIFORNIA
                                                          WORKERS'COMPENSATION
                                       WORKERS" COMPENSATION APPEALS BOARD
                                                     COMPROMISE AND RELEASE


 APJ8714470
 case Number 1
                                                                 Case Number4


 Case Number 2
                                                                 Case Number 5

                                                                XXX-XX-XXXX
Case Number 3
                                                                SSN (Numbers Only)

Venue Choice is based upon:(Completion of this section Is required)
Q County of residence of employee (Labor Code section 5501.5(a)(1) or (d).)
□county where injury occurred (Labor Code section 5501.6(a)(2) or (d).)
13County of principal place of business of employee's attorney (Labor Code section 5501.5(a)(3) or (d).)
 ANA
Select 3 Letter Office Code For PlaceA/enue of Hearing (From Document Cover Sheet)
Employee(Completion of this section Is required)                                                      —
 PERRY
 First Name                             ~       ~


 MOSS
 Last Name


  /fe                                    ^ Aft".
Address/PO Box (Please leave blank spaces between numbers, names or words)


Empioyer Information (Completion of this section is required)                               State          Zip Code

13 insured                      □ Self-lnsured            Q Legally Uninsured
                                                                                           I I Uninsured
 GOLDEN STATE WARRIORS
Employer Name (Please leave blank spaces bibiiiiHTa^.-fSiies or words)'
 ion BROADWAY
Employer Street Address/PO Box (Please
                                                          spaces between numbers, names or words)
OAKLAND
^                                                                                           CA
                                                                                                           94607
DWC-CA form 10214 (c) (Rev. 11/2008) (Page 1 of 9)                                          State          Zip Code
                        Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 17 of 58




Applicant's Attorney or Authorized Representative: "
13Law Firm/Attorney                   □ Non Attorney Representative
 RON
First Name      ~             ~                           7           —

 MIX
Last Name



Law Firm Number                          ~           ~


 RON MIX SAK JUAK CAPISTRANQ
Law Firm Name


29122 RANCHO VIEJO RB.. SUITE 102
Address/PO Box (Please leave blank spaces between numbers, names or words)
S^JUANCAflSTRANO                                                                     ^
                                                                                      State        Zip Code
Defendant's Attorney or Authorized Representative:
1^ Law Firm/Attorney                         Non Attorney Representative
ERIC
First Name


DAKOWITZ



■Law Firm Number.


KNOX RICKSEN LOS ANGELES
Law Rrm Name



                                    3900
AOdrass/PU Box (Please leave oiank spaces between numbers, names or words)"

LOS ANGELES                                                                                         . .    -
city                                                                                    CA         96071
                            —                                                                      Zip Code
insurance Canler Information (If known and if applicable - Include even if carder is ac(iusted by claims admlnlstretod
TIG SPECIAJLTY INSURANCE COMPANY
Insurance Carrier Name (Please leave blank spaces between numbers.

PO BOX 600
insurenoe Career Sl«e. Address/PO-aSnPiSiS^iSiJJbiiHklSS^^^
BREA
City                                                                                    CA         92822
DWC-CA form 10214 (c) (Rev. 11/2008) (Page 2 of 9)                                                    Code
                           Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 18 of 58


                            Infonnafion (if

            '''^OOPfAND
   NaiMB(Hease                 HTr.T..<;
               toavo blaoK spacuj Iwlwea,,numbare, names
   PO BOX 2055
   saae.Add^Box(p-i55?liS;5B,„,apaoes be^veen nan,be;^1^S;;i;^F;S55)
   WOODLAND HILLS
   city                                                                                                        CA        90255
                                                                                                             State       Zip Code
  IT IS CLAIMED THAT:                                   ^

  1. The injured employee, born 11/11/1958
                                       (QaTe of 3Trth: MM/bb/YYYV)" '                   that while employed as a(n)

  PROFESSIONAL ATHrr.RTB
                                           (OCCUPATION AT THE TIME OF INJURY) ^                                                , sustained Injury
  arising out of and in the course of employment at the locations and during the dates listed below:
    (State With speciflcity the                             «Oat Part<s)of body,conditions or systems em bsing settied.)
 .ADJ8714470                                                        4/1/1982                            6/15/1996
  Case Number 1
                                      (XI Cumulative Injury             istarf nata-»jiM/ptrtj\/vrvrwv               —
                                                                                                                  " (bndUateiMM
                                                                    (If Specific Injury, use the startdate as the specific           /DD/YYYY)-
                                                                                                                           date ofinjury)
  Body Part 1;    BACK
                                                Body Part 2:    ANKLES
                                                                                                         Body Part 3: KNEES
  Body Part 4: FEET                             /Atu           UPPER EXT,
                                                other Body Parts:MUSTS.   LOWER
                                                                       FINGRRS  EXT,HHAPACHES'sr
                                                                               TOBS, NECK,HEAD NEXJRO
                                                                                                 p^'
                       ©t VARIOUS
                                          Aoaressff0 bor - riease leave blank         baiwaen numhere. namee or word^'

              Body parts, conditions and systems may notState
                                                         bejncon^oratsd by reference to medical,leports.
                                                                   zTp Code—




/V^A form 10214(c){Rev. 11/2008)(Page 3 of 9)
                             Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 19 of 58



                                             n Specific Injury
     Case Number 2
                                             I—»( Cumulative injurv
                                                               J"' y                         —__MM/DD/YYYY)
                                                                                   (Stait Date:
                                                                                f/fSpac/ffo                           ^apail?
     Body Part 1:
                                                         Body Part 2:
                                                                                                              Body Part 3:
     Body Part 4:                                        other Body Parts:
     The injury occurred at
                                          (Street Aearass4>0 Box - Please leave blank sp«»8|«iv,ee„ numbs™,'
                                                                                                                 names or words)




                 Body
                 D ^ parts,
                        -4 oondKions and systems majMiot^incorponated  by reference
                                                                  Zip Code    '     to medical leports.
                                           □ Specific injury
    Case Number 3
                                           I I Cumulative Injury                 (Start Date: mm/ddatyy)                      (End Date: MM/DOA^Y)
                                                                            m spocmo inlury, use the start date as the

    BodyPartI:                                          BodyPart2:
    Body Part 2:                                        Other Body Parts;

    The Injury occurred at
                                         (Street Address/PO Box - Please leave blank spaces between numbers'
                                                                                                                names or words)


                                                                        siSte          zJcSdT""
                 Body parts, conditions and systemsjnajoiolbe Incorporated by reference to medical reports.
                                           I 1 Specific Injury
    Case Numtjer 4
                                           Q Cumulative Injury                  taiart Date: mm/dd/vyvy)                  —
                                                                           OfS^miury. dsalheirtdalaasfees^^^SSr^
                                                                                                         ^injury)

               ^^                                       Body Part 2                                  ..    Body Part 3:
                                     ____ Other Body Parts:

    The injury occurred at

                                        (Siraa. Addrsss/PO Bas- Plaasa leave blanK


                              City
                                                                                      Zip Code
j              Body parts, conditions and svstem<! trtaw n«f k= iv.
|dwc-ca fofiTi 10214 (c) (Rev. 11/2008) (Page 4 of 9)                       corporated by reference to medical reports.
                                                                                                                                                J
                             Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 20 of 58


                                            Q specific Injury
    Case Number 5
                                            □ Cumulative Injury
                                                                            O'SpecUh i,^ury.      me ^ date ee Ihe
   Body Part 1:
                                                       Body Part 2:
                                                                                                        Body Part 3:
   Body Part 4:
                                                       Other Body Parts;

   The Injury occurred at
                                         (Street Adrtressfl-O Bo, - Please leave blankipeees between numlwte.
                                                                                                                names or words)



             _ .
             BotJy parts, oondlflons and systems may not beState
                                                            IncorporatedZipbyCode    '
                                                                              reference to medical reports.
  admWstrattve lawlLdge 3 paymfnt^ln
  discharges the above-named employer's) and Insuieirce camS^m
                                                                                                 tte e^^l            I'""
                                                                                                                   reteaeea and forever
                                                                                                                                         compensation
  or ascertained or which may hereafter arise or develoo as a rpmiit nf thia k                     ®tid causes of action, whether now known
  liability of the employer(s) and the insuianoe caaierjs) and each of them to ttTd^endSte                                  '""'"'""S             a"
  representadves, administrators or assigns of the emolovee eva<nrtio,f?rf^t. .                                  hens, executors,
  the scope of the workers' oompensaUon law or claims that are noUubl^^n thiT f no effect on claims that are not vyithin
  compensation law, unless otherwise expressly Sled                ' ' exclusivity provisions of the workers'
  Patagraph^™l"anVSuSr expTS^In Paragraph'^^^^
 any addendum,                                                                                           for the dates of Injury set ftjith In
                                                                                      'anguage to the contrary elsewhere in this document or
 De'?eNDENtT?0 oSiTH^ByifEOTl rTl!?1|N^^^^
 AGREEMENT. The parties have oonsldersd the release of mei b^^ In
                                                                                                                            OF COMPROMISE
                                                                                                                               APPLICANT'S
 duplicabng this language pursuant to Sumnerv WCAB (1983) 48 CCC 369 Is unneLssa^Sd shall
 ad^WeTwTudrarrol"^^^^^^^                                                            .^PP®,®'?         ®r e workers' oompensaUon
 renamiitauon benems or su^emental job dlsplacemehTEeneflts:—^^^igLgBPl<te"t may have for vocational
 Pa;^mph^S.17'""'                                                             ®^® ^'^P"'®". ®«Pte what each party contends under
  EARNINGS AT TIME OF INJURY $
 TEMPORARY DISABILITY INDEMNITY PAID
                                                                                                   Weekly Rate $

  Period(s) Paid
                           (Stan Date: MM/DD/YYVY)                    "liTd'Satar MM/DrvYYVvj'                                    : .:   CO
                                                                                                                                  ./>
  PERMANENT DISABILITY INDEMNITY PAID
                                                                                                    Weekly Rate $ "CTWIfb.
  Perlod(s) Paid
                                                                  End date
                              (Start Date: MM/DDA'YYY)
                                                                                         (End Date: MM/DD/YYYY)
 TOTAL MEDICAL BILLS PAID $            0.00
                                                                  Total Unpaid Medical Expense to be Paid By; PER PARA 8
Unless othewise specified herein, the employer wil pay no medical expenses Incurred after approval of this agreement
I DWC-CA form 10214 (c) (Rev. 11/2008) (Page 5 of 9)
                         Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 21 of 58



  7. The parties ag.e,o set«e the above c,a,.(s, on account of.be injur,(ies, b,tbe payment ot.be SUM OP
   ^ 9%m9m~ |ii 6ot>^
  Tbe followingSettiemem
                 amounts Amount
                         are to be deducted from tbe settlement amount:
                                   for permanent disability advances through
                                   for temporary disability indemnity overpayment, If any.
             K\ I                  payable to          '                  payment, It any.
                                                                    ^7- SeUXf^NS
  ^                                payable to
                    ——             payable to
 $
                                  payable to
 $43,500.00 —-V
             tO.oOO.^                   , , as applicant's attorney's fee.
                                  requested
  LEAVING A BALANCE OF $ Tfe^OO'.OO                                          ..d ^ «
  former permanent disability advances made aftA foe date set fnrth'oh                       amounts set forth above and less
  included If tt,e sums setfortb herein are paid within 30 days after tbe drte otlwrla"oTtwfa°g^^^^               ®®'"'
 h.                                                              °>as tonows(Attach an addendum I,                 ^
 AS OF THE DATE OF THE ORDER APPR^^o                                                                              RJECORD'
 TOE ORDER APPROVING THERE WERE NO LIENS                                                                                 OF
 PURSUANT TO A SEARCH OF EAMS,THERE ARE CURRENTLYNO LIENS OF RECORD

 <X,NNECT,CUT PWDB,HARU-OM.

                                                                                                   VSAMSIS AND




 h                  -Hvis                           Itiry ^                                       U^-Ot.
                                      iT^y                               ^K{A Ay'Cr/Jiju -Lofi Pv       C              -4-
 iUivsi                             V^AVfurS bu DeWfin-f-                      4V)-t^w
 lR^VochviA.i -ieivy (KO./.R,,!'                                  ^

vyOOAIbm, 10214(O,(Rev. 11(2008)(Page 6 0(9)
                        Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 22 of 58




serious'disput^^ste S'to «ie
OR HismER representative
                                                         mlv'thosalh'!
                                                          &
                                                                       ®"Vf'n"®              '»9a'ion. and agree that a
                                                                                               'N'tialed by applicant
SETTLEMENT.                                 Lici-tNUANTS, REPRESENTATIVES ARE INCLUDED WITHIN THIS
 Appijcaat   Defendant

                          earnings

     /Cr^       ivO       temporary disability
                M)        jurisdiction            '
                iA/0      apportionment

                M)        employment

                (AlO      injury AOE/GOE

               (aX) serious and willful misconduct
    jLvA/      ^ discrirriination (Labor Code §132a)
               (/X) statute of limitations
    (tvx                  future medical treatment
                //vO
                                             POCKET EXPENSES,MILEAGE,PENALTIES AND
     A-V-                        interest ..
     /LVv        fiiQ     permanent disability

                         self-procured medical treatment, except as provided In Paragraph 7
      Itv^                vocational rehabilitation benefits/supplemental job displacement benefits
  COMMENTS:
  l.)-raiS-SEXQCX,EMENX-iS.B^
  STATUTE OF LTMITATIONS AND AOE/COE;
  2)THE SETTLEMENT OF THIS CLAIM,WHICH DEFENDANT DENIED RFSOT                                             at t TQ^rTrjc
  BETWEEN APPLICANT AND DEFENDANT[mCLUDmST NOT ™
  AOE/COE,NATURE AND EXTENT,OUT OF POCKET EXPENSES PENAI tip<! Awn txttodcot
  APPOR-nONMENT,FUTURE MEDICAL C^]                                      EXPENSES,PENALTIES AND INTEREST,
             SETTLEMENT RESOLVES ANY AND ALL DATES OF INJURY RELATPn to Ttn3
  APPLICANT'S EMPLOYMENT PERIOD AS A PROFESSION AT RAd^BT^r^^
  NATIONAL BASKETBALL ASSOCIATION. CONTTNRNrrAr »
  6/15/1996;
  4)DEFENDANT DENIES INJURY AOE/COE TO ALL BODY PARTS-




DWC-CA form 10214(c)(Rev. 11/2008)(Page 7 of 9)
                       Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 23 of 58




    a™ «««.«.».                                                         ,.

 compinrato^admtniSte
 parties the right to pirt In issueteTany
                                       iud^^^
                                          ofthe fects admShereln andShf      application,
                                                                               T.^ and thatthe workera-
                                                                                                 -^serving to the
 application, the defendants shall have avaUable to thSn arlfe„= if /               ""® document used as an "
document,and that the woritem' ™mpenS«on                                                           of this
d^X"                     "®"^'®®"®                       ^-^dngis b4n heldt^^ra^T^^mL'ri^SSrfo^^^




DWC-CA form 10214(c) <Rev. 11/2008)(Page 7 of9)
                         Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 24 of 58




 •oaAL.tOUWTY,leEncAlO AKTriGjOTSlSfrSKT-""LimilO BUT NOT uamu Ti
    TH.APBtiOANT,                                           "~<»=


  Witness the signature hereof this                 day ofNOVEMBER ,2015                    at                   , r/f

                                                    7A7/r/
                                                                            ippugam(Employee)
                                                                           Applicant ^cinpioyee;
                                                                                                          l(
                                                                                                                 IL2/i1
                                                                                                                      (Date)
                                                                   perry moss
                                                                          toss                      ^ ^           y       -
                                                   uiaju&-                                 /N\              '' //''As
                                                                           Attorney for Applicant                     (Date)
                                                                   RONMDC
       Interpreter                                  (Date)
                                                                   LAW OFFICES OF RON MT
                                                                           Attorney for Defendan
                                                                   ERIC J. DANOWITZ
                                                                   KNOX RICKSEN LLP
                                                                           Attorney tor Defendant                     (Date)



                                                                           Attorney for Defendant                     (Date)



                                                                           Attorney for Defendant                     (Date)




                                                                                                          c-.n




IeDWC-CA form 10214(c)(Rev. 11/2008)(Page 8 of9)
Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 25 of 58




                        ^TCh) fc'T    "



          -^■S:I&J&—ygfflyMffHT <>f ATI^Mcy?
               u/.ct ^fT 4/^f,fK)m&
-Aii—Lt.£g—g"XferaTANCy^ of P/ ■^/igifti^s ^ ftppUcj^ui
  kts^is.A. i^ta'vp, ^ y<?^.oo ft- M,gHr4 /?= ^i^gHTs
                                  £uei« iS2.         AfciHur^s ^
            —k£ls&u—              /fiTe^ecir,—aj£—goc/jjt^ Sec^utT^/.
                                                       £iL:,A^y^
  ThKS^                    /9«f   'i^7^TL^nL   77.
  —           ■ .   ■




                                         g.-                m72
Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 26 of 58
                                            vS
                         Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 27 of 58
                                                              cr Ji        u* I^AJUH^UKNIA
                                              WORKERS'COMPENSATION APPEALS BOAJRD
                                                                               CASENUMBER(s): AhmiWH

         0                                             Applicant,                     MINUTES OF HEARING/ORiDER/CRDER AND
                                                                                     DECISION ON REQUEST FOR CONTINUANCE/
                                 V.                                                         ORDER TAKING OFF CALENDAR/
                                                                                                   NOTICE OF HEARING
                                                                               □ BEFORE     GAT □ TRIAL           JS5 MSG □ CONP/UEN CONF
                                                     Defendants,                                  □ EXP HEARING


                                                                         DATE OF HEARING                                   REQUEST.

 APPEARANCES:               applicant           ^^present             □ NOT present

APPUCANT REPRESENTED BY                          P/d..O                                           □ ATTORNEY                    □ HEARING REP.
 DEFENDANT REPRESENTED BY UallM             RryL ^.V                                                ATTORNEY                    □ HEARING REP.
 OTHERS APPEARING T\WUd^}1V\                   ^tSYC                    K <J^c                   J^ATTORNEY                     □ HEARING REP.
                             '         nUtENREPS SIGNINON SUPPcFmental
 INTERPRETER                                                                                      CERTIFICATION NO.
 PARTY MAKING REQUEST                          \EfJOINT     □ APPUCANT           □ DEFENDANT      □ LIEN CLAIMANT
 REQUEST FOR:          □ CONTINUANCE           ^p^TOC                                     REQUEST BY:        □ LETTER □ TELEPHONE
 POSmON OF OPPOSING PARTY                                 □ AGREE               □ OPPOSE          □ UNREACHABLE                 □ UNKNOWN
                  REASON FOR REOUEST                                                              BOARD REASON
 □ DISCOVERY: aAPPMED □ DEEMED nAME/PQME □ DEPO                                    '□ INSUFFICIENT TIME            □ TO START      □ TO FINISH
 □ CALENDAR CONFLICT: Q APPUCANT                  □ DEFENSE           □ L.C.       □ REASSIGNMENT:          □ REFUSED       □ NOT. AVAILABLE
 □ SETTLEMENT PENDING
                                                                                   □ REPORTER □ INTERPRETER              □ NOT AVAILABLE
 □ IMPROPER/INSUFFICIENT NOTICE BY PARTY
                                                                                   □ WCJ NOT AVAILABLE                   □ RECTLSAT.
 □ IMPROPER DECLARATION OF READINESS/VALID OBJECTION                               □ UEBTF ISSUES □ SERVICE DEFFECTIVE             BANKRUPTCY
~QN(H4-APPEARAN6E--GAPF-S-DjgP-5l3QBN-@bAIMANT-B-WITNBSS                           DDEFFBGFIVBVV€AB-Ne=HG& B AdftBETRATHO
 P APPLICANT DDEF COUNSEL                   □ VACATION         □ ILLNESS           OTHER/COMMENTS:. 'DSF- potg.                                  i nOftJ
 □ UNAVAILABIUTY OF WITNESSES                    QAPP         □ DEFENSE            APHm-iQKm^                                      td
 □ DISPUTE RESOLVED BY AGREEMENT                  □ NO ISSUES PENDING
 □ JOINDER □ CONSOLIDATION □ VENUE □ NEW APPUCATION
 □ AUTO REASSIGN            O DISQUALIFY        □ .\PP ' □ DEFENDANT
 □ APPLICANT NOW REPRESENTED               □ REQUESTS REPRESENTATION
 □ CHANGE OP CIRCUMSTANCES


 GO^ CAUSE APPEARING, )rr IS ORDERED "THAT THE REQUEST FOR □ CONTi NTy/HOTOC IS Vja^SRANTED o
't^TOC     O C & R/SITPS SUBMITTED FOR APPROVAL □ C & R/SIIPS APPROwn
□ UEN SnPS AND ORDER APPROVED □ N.O.L TO DISMISS UEN ISSUED
□ SETFOR: QMSC □ UBN/STATUS CONF nTWAI, DUENTRIAL □ CONT'DTESTTMONT TIME: □2HRS □4HES DDAY
SET ON                                at                   ..LOCATION                         .BEFORE JUDGE
O SUPPLEMENTAL PAGES ATTACHED                               PAGES

                       JAN 0 5 2017
DATE


                                                                                                   ••nridyoevMcTlaSIlo

            if.
notice TOJ/DEF/^S  V
          pEF^P/ L.a Pursuant to Rule 10500 you are designated to serve Ujis/these        WORJKifiRS*-get

doc«.e.K.)i«E,Z«a44E„»„o„ ft. omda. Add:..                                                servers,above Wao„,
                     Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 28 of 58




     1              ^or the foregoing reasons,
 2                  T IS HEREBY ORDERED as the Decision After Reconsideration of the Workers'
 3       Comper sation     Appeals Board that applicant's Petition for Reconsideration filed herein on January 6,
 4       2017, ij
               i     DISMISSED as a Petition for Reconsideration and is deemed to be a PETITION TO
 5       REOPEIN      AND SET ASIDE THE OACR, and this matter is RETURNED to the trial level for such
 6       further   f|roceedings and decision thereon as the WCJ deems appropriate.
 7

 8                                                       WORKERS'COMPENSATION APPEALS BOAIH)
 9

                                                                                                     DEPUTY
10

11
                                                                          CRISTINE E. GONDAK
12       I CONCUR,

13

14

15
                    VIARGUEIHTE SWEENEY
16

17

18

19                      JOS{r:'H, RAZO
20
         DATED      AND FILED AT SAN FRANCISCO,CALIFORNIA
21

22
         SERVKlE MADE ON THE ABOVE DATE ON THE PERSONS LISTED ON THE
23       FOLLOWING PAGE AT THEIR ADDRESSES SHOWN ON THE CURRENT OFFICIAL
         ADDRESS RECORD.
24

25

26
         AS/SVH^ara

27


              MOSS,Perry
                     Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 29 of 58




PcfrvV.mo SS                                iclefhwic
2.'^(yCc)a\^                     ^                          6i<Xi7A>#   S «i
1fVf6Jvi^*&j6Av B0660

 ^RrV                                         «AAJ2atP tfv-<x+nwAd^i ipf^

                                              ?^''        +l'v.'W+i4-i«^ per
                                                                                      fe<|


  -fKjru. Apcli^l"^- ^1, q„y^                                4t:Uid&'i nv4jdt




   ccfcajT^iW-T^'M;^^^ _ ^V, ^1«/L>.l oJia.                         _ tri,.,,.^,,4-rmf»iir-
    pr^yua-) 4i<£L




   e^^'''^f''''''''^^^^^^S'<S^^gJp'^,-»^
   <aii
                                         byiin<u>j«v.-^
                       '=^'T^fe'4t$+U. pu}aqo<^*^<^'>''^^



                                                               T^kpUCc C^opj^n^
            =:r^.r—
Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 30 of 58
           Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 31 of 58



                               STATE OF CALIFORNIA
                       DBvisSon of Workers' Com pernsationi
                     Workers' CompeMsatioim Appeals Board

                                                          Case No. ADJ87I447®
PERRY MOSS,

                     Applicant,

                         vs.                                FINDINGS AND OEDEE

GOLDEN STATE WARRIORS;TIG
SPECIALTY INSURANCE COMPANY,mow
known as TIG/FAIRMONT PREMIER
INSURANCE COMPANY,adrnmlstered by
ZENITH INSURANCE COMPANY




                     Defendants.




      PERRY VICTOR MOSS
      Applicant in Propria Persona

      CHERNOW 8l LIEB
      By: TOM VALENTINE
      Attorney for Defendants TIG/Fairmont Premier
      Insurance Company, administered by Zenith Insurance
      Company, and Golden State Warriors



       The above entitled matter having been heard and regularly submitted, the Honorable

Joanne M. Coane, Workers' Compensation Administrative Liw Judge, now decides as

follows:


                                   FINDINGS OF FACT

   L The applicant, PERRY MOSS, born November 11, 1958, while employed during the

       period from approximately April 1, 1982 through approximately June 15, 1996, as a

       professional athlete, occupational group number 590, al various locations, including



                                                     Document 1D:-3889782821484494848
       Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 32 of 58




   some within the state of California, by the GOLDEN STATE WARRIORS, insured for

   workers' compensation by TIG SPECIALTY INSURANCE COMPANY, now known

   as TIG / FAIRMONT PREMIER INSURANCE COMPANY, administered by

   ZENITH INSURANCE COMPANY,and by the PHILADELPHIA 76ERS, insured for

    workers' compensation by the INSURANCE COMPANY OP NOITPM AML^RICA /

    ACE USA, administered by ESIS, claims to have sustained injury arising out of

    employment and in the course of employment to multiple body parts, including but not

    limited to his head, neck, upper and lower extremities, and neurological system,

    resulting in headaches and sleep problems.



 2. At trial proceedings on November 17, 2015, the applicant PERRY MOSS and the

    defendant the GOLDEN STATE WARRIORS, through its insurer TIG SPECIALTY

    INSURANCE COMPANY, now TIG / FAIRMONT PREMIER INSURANCE

    COMPANY, administered by ZENITH INSURANCE COMPANY, entered into a

    COMPROMISE AND RELEASE [C&R] agreement, for the lump sum settlement

    amount of $111,000.00.




 3. At trial proceedings on November 17, 2015, this Trial Court issued an ORDER

    APPROVING COMPROMISE AND RELEASE [OACR], wherein the Trial Court

    approved all of the terms of the parties' November 17, 2015 COMPROMISE AND

    RELEASE[C&R].




PERRY MOSS                                 2                               AD.18714470
                                                  Document ID: -3889782821484494848
      Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 33 of 58




 4. The applicant filed a January 6, 2017 PETITION FOR RECONSIDERATION

   [PETITION], which is approximately one year and one and one-half months after the

    Trial Court Lssued the November 17, 2015 OACR, wherein the applicant essentially

    requested that the Trial Court vacate and set aside Ihe OACR, based upon his

    allegations of fraud, duress, newly discovered evidence, and concerns regarding his

    level of permanent disability and luture medical treatment needs.



 5. The Trial Court filed a February 7, 2017 REPORT AND RECOMMENDATION OF

    CALIFORNIA WORKERS' COMPENSATION ADMINSTRATIVE LAW JUDGE

    ON PETITION FOR RECONSIDERATION [REPORT], recommending that the

    applicant's January 6, 2017 PETITION FOR RECONSIDERA I'ION be denied, based

    upon its lack of factual and legal merit and based upon the untimeliness of the

    PETITION,pursuant to the Labor Code Section 5903 twenty day time limitation, which

    relates to the filing of a petition for reconsideration from any "fmal order," which

    includes an OACR.




 6. The WORKERS' COMPENSATION APPEALS BOARD [WCAB] issued                              a

    March 21, 2017 OPINION AND DECISION AFTER RECONSIDERTION, wherein

    the   WCAB      dismissed   the   applicant's   January 6, 2017     PETiriON   FOR

    RECONSIDERATION, and re-designated it as a Labor Code Section 5803 PETITION

    TO REOPEN AND SET ASIDE THE OACR. The WCAB then returned this matter

    back to the trial level, "so that a hearing may be set to consider" the applicant's

    re-designated PETITION TO REOPEN TO SET ASIDE THE OACR.




PERRY MOSS                                  3                              ADJ871447()
                                                     Document ID: -3889782821484494848
          Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 34 of 58




  7. The applicant's re-designated January 6, 2017 PETITION TO REOPEN AND SET

     ASIDE THE OACR was tried over the course of two days on July 31, 2017 and on

     September 11, 2017.



  8. Having very carefully considered the totality of parties' docunientairy and testimonial

     evidence, tlie Trial Court finds that the applicant has not demonstrated any '"good

     cause," for the Trial Court to vacate and set aside the Trial Court's November 17, 2015

     OACR.




  9. Therefore, the Trial Court's November 17, 2015 OACR remains in effect.




      The Trial Court's November 17, 2015 ORDER APPROVING COMPROMISE AND

RELEASE[OACR]remains in effect.




DATE:December 22, 2017
                                                                 JoaHiiie M,Coanc
                                                       WORKERS'COMPENSATION LAW JUDOE




PERRY MOSS                                                                     ADJ871447()
                                                     Document ID: -3889782821484494848
Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 35 of 58
               Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 36 of 58




               Control#6dS9
                                                                                                                                        P^eS
                                      EjChibif'C" ^ITEBIBED 8TATESIENT JUSTIFYING LIEN WITH WCAB
              The mmh\g te         "Amounts and DiscdosLire of Terms" reflected in paragiaph Hi on               1 of the Agreemeni.
              This will tie submitted to the WCA& with the Nbliee and Re<tuestfcr AHowanoe ofUen.
             A, The Prirclpal is the amount that Ciaimant will rec^ve in-peoket, plus applicable oiigination and deSveiy fees.
             Interest IS charged on the total amountofthe Principal.
                    » The smoiJKYl Claimant wia nsceive fn-pocketIsT>mo Thoueamd Five Hundrad Dollats
                      ($:!,9Q0-0O).
                    * The onetime onginatton fee lo review the infomiatton In support of the advance and to preoare toe
                      doxafnents is $200.00.                                                                                  f k-
                    » The onaj-lime de^fweiy fee is$00.m (deducted fiwo Principal attime offunding). /\
                    "          amount
                    • 49.Inlmeet        oftoe
                                 (simpla)  perPrindpsl
                                               month(ofisportion
                                                         Two Tltousand    Seven
                                                                 toereot)will     Hundred
                                                                              be chuiged onand
                                                                                            the Rfly  Ddlla«\^,76tt.OO).
                                                                                                total tonunt oftoo Prlni^unlli
                      tno total amount due has been repaid.                                              \          \
             B. The Repayment Schedule Is;
                                                                                                             \

                      February 5.2015 -Maroh 7. 2015
                                                                                          .z;
                                                                                                        $2,860.00
                      March 8.2015-April6.2015.                                                         $2i970.00
                      April 7.201S T May 6.2015
                                                                                                       ■'$s:0BO.oo
                      M ay 7. 2015- June s.201S
                     jcne 6.2015 - July 5.2015
                                                                                         X              $3,l80.TtO
                                                                          "7^                           $3.300.QD
                     Jcly 6.201S - August4.2015
                                                                                                        $3,410.00
                     August 5.2015 - September 3.2015              "7         -7^                       $3,620.00
                     September 4.201S - October 3.2015 \                                                $3,630.00
                     Oirtober4.2015 - NpvembOT2.2015                    \                               $3,740.00
               10    Niwember 3. 2015- December 2.2ni?                   \                              $3^850.00
                     f-\    V ■'  ^  ^          I I   ^*111 !«■ ■uniiii   a
               11    D»acember 3. 2015 - January 1.^016"
               12    Jenuary 2. 2Q16 .• January               '             X-                          $3,960.00
                                                                                                        54 C70.0D
              13     Ftibruaiy 1.2016 - Mdreh £ 2016
                                                                                                       $4,180.00
               14    M arch 2.2016 > Metoh s j 2015.^             \                                    $4.280.00
              15    Atiril 1.2Q16 - ApnT 30. apis""^                  Y                                $4»400.00
              16    May 1. 2016 - May 30.2516"                        1                                $4,510.00.
              17    May 31. 2016 - June 29.2016          \
                                                                                                       $4.620.00
             IS     J une 30. 20.^-^ 2c)tl!r29.26.16
                                                                                                       $4,730.00
                    July 30.2016 - Auousf'2B. 2lH6
                                                                                                       $4,640.00
                    Ajgustr29. 20l6^S6ptemfaer2t:^i6
                                                                                                       $4,960.00
                                                       7. 2016                                         $5,080.00
                        fber28/20l5
                                                                                                       $5,170.00
                    Navjamber   20'1fi
                                                                                                       $5,280.00
                             ber27.^0ie Ja      ary 2g. 2017
                                                                                                       $8,300.00
                    Jtinua    26.2Qiyi--Fettfuatv
                                                                                                       $5,500.00

                                                                          alKwe. plea« «m.ct P«Sa«l«n.«i S.MutI«„, r«-

             Ackno'vledgsd and Lien Consented                     Acknowledged by Counsel to
             to by ttijured Wntcen
                                                                  Injured Worker


             S'ignalire of Injured Worker                         Signaiute of Ooiin'sei to trijuiBd
             PERR/V. MOSJ6                                        VMbiker; RON MIX
        Oaimants hitials''

                                                                                                                   PMSttiiltiniint SeltiUu«>




XI/60   39Vd
                                      5W ifflJiWHC) 33yiH0W3y
                                                                                           01119^3819            Bt»:8T fiT0?:/S0/Z0
   Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 37 of 58


  t ro»Ti                                 fted 01 Jui 20JL& OS:S3:II AM MST MST                           Page XO of 13


    Control #6355                                                                                                   Pages
                           Exhibit «C"•ITEMIZED STATEMENT JUSTIFYING UEN WITH WCAB

   The tollowing is lite "Amounts and Disclosure at Tenns" roflocted in Paragraph HI on Page i ot the Agreement.
   This will be submitted to the WCA6 with the Notice and Request for Allowanca of Lien.

   A. The Principal is the amount that Claimant wtif receive In^pccket. plus applicable orlginaticm and delivery fees.
   Interest is charged on the total amount of die Principal.
          a The amount Claimant will receive in-pocket IsTtoo TlsousaiKB Nino Hundrod and Fifty Oottars
            ($2,950.00).
            • The one-lime origination fee to review the information In suf^rt of the advance and to prepare the
              documents Is S225.00.
            « The one-time delivery fee is^0.00(deducted from Principal at time of funding). ^
            « The total amount oi the Principal IsThree Thousand Two Hundred and iw^tiy-Five Dollars (S
              3.22S.00).                                                                    / \
            e 4% Interest(s(mple) per month(or portion thereol)ivtll isa charged on the totel amou'pt of the Princlpaluntil
              the total amount due has been repaid.                                         \         \

   6. The Repayment Scheduie is:                                                      /"•

        1     July 1,2015-July 31.2015                                        /                 $3,354.00,
       2      August 1,201S - August30.2015                                                     $3,483.00 X
       3      August31.2015-September29.2015 .                    ■               ^             $3.B;i2.00     ,
       4      September 30.2015 - October29.2015                                  \             $3,74tvC0 /
       5      OctoberSO.2015-November 28.2015                 /           .            \        S3.870.(S5/
       6      Movember29.2015-December 28.2015/''                     X                1        $3,999.00
       7      Deeember29.2015-Januaiv 27.2016 kT                      \ /  /                    $4,128.00
       8      Janu&ry 28.2016-February 26.2016 \                       "  /                     $4,257.00
       9      Fetxruarv 27.2016^ March 27.2016                                               $4,386.00
      10      March 28.2016- April                                X                             $4,515.00
      11      April 27,2016-May 26.20,16                      X       X                         f^.644.00
      12      May 27. 2016-June 25..sSl6                         \        X                     $4,773.00
      13      June 26,2016-July 25< 2016/              X              \                         $4,902.00
      14      July 26.2016-Auous^24.20^6                  \           \       '              $5,031.00
      15      August25.2016-Ses temberS^.2016                \        1                      $5,160.00
      16      September 24,2016- October29.2016 /                     j                      $5,289,00
      17      October 24r2016-.Nov^mber 22.2016^                                             $5,418.00
                                                                                             S5.547.00
      19      December 2a-2016 -JanuaiV21..,^20l                                             $6,676.00
      20      Jariuarv 22.2017- Pebruail^ZO.2017                                             $5,805.00
      21      Februaryfel.^17- N^urph 22.2017                                                $5,934.00
      22      Mbrch 2S.'2017 - Apriflgl. 20-^7                                               $6,063.00
      23       April 22,20t7v-May 2^.2017/                                                   $6,192.00
      24     1 M«y^2.2017- JunO20.20/7                                                       $6,321.00
      25      June 2l^ 2017-July 20.,l^17                                                   ' 36,450.00

   If repayment will bt> made aftor the last date referenced above, please contact PreSetitemont Solutions for
   updated payoff information.

       Acknowledged and Lien Conserrted                      Acknowledged by Counsel to
       to by Injured Worker;                                 Injured Worker:




 Oiaimant's initials




                                                                                  'ijueg ofiJBj stiaft ^2=21 LO-J.O-SIOH
dl/6 d
               .. >.71.   -■

Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 38 of 58
                      Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 39 of 58



                                            STATE OF CALIFORNIA
                                            DWC DISTRICT OFFICE

                                          DOCUMENT COVER SHEET




 Is this a new case? Yes Q         No 0 Companion Cases Exist                           Walkthrough            Yes Q No []]
  More than 15 Companion Cases Q
 08/07/2017                                                                                    SS^'
  Date:(MM/DD/YYYY)
                                      I I Specific Injury
  ADJ8714470                                                  04/01/1982                                   06/15/1996iAi
  Case Number 1                      [/] Cumulative Injury (Start Date: MM/DDA'YYY)                          (End Date: MM/DDA'YYY)
                                                         ;        (If Specific Injury, use the start date as the specific date of injury)




     Body Part 1;     398        E/f                                                   Body Part 3: 598 LOvJEH IEWt

     Body Part 2:     498                                                              Body Part 4: 800 Bprdy Sy5>
 Other Body Parts: 700

Please check unit to be filed on f check only one box )

 0 ADJ                □ DEU        □ SIF              □ UEF                                      I I INT                  Q RSU
Companion Cases
                                      I   I Specific Injury

  Case Number 2                       I I Cumulative Injuiy    (Start Date: MM/DD/YYYY)                       (End Date: MM/DD/YYYY)
                                                                  (if Specific injury, use the start date as the specific date of injury)


     Body Part 1:                                                                       Body Part 3:



     Body Part 2:                                                                       Body Part 4:



  Other Body Parts:

  DWC-CA form 10232.1 Rev. 9/2014 - Page 1 of 8
Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 40 of 58
                 Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 41 of 58




            1   Eric J. Danowitz - SBN 259334
                Stella F. Mendoza ~ SBN 136927
            2   KNOX RICICSEN LLP
                888 W.6"^ Street, Suite 900
            3   Los Angeles, CA 90017
                Telephone:(213)281-9171
            4   Facsimile:(213)281-9177

            5   Attonieys for Defendant,
                TIG INSURANCE COMPANY
            6


            7


            8
                                     WORKERS'COMPENSATION APPEALS BOARD
            9

                PERRY MOSS,                                       WCABNo. ADJ8714470
           10

                              Applicant,
           11
z >                                                               NOTICE OF MANDATORY
(-U        12
                vs.
                                                                  SETTLEMENT CONFERENCE
                THE GOLDEN STATE WARRIORS; c/o                    DATE: 01/05/17
           13
                TIG INSURANCE COMPANY,                            TIME: 8:30 AM
CJ "       14

                              Defendant.
PC         15
      O;



X
           16                 PLEASE BE ADVISED that this matter is now scheduled for hearing as follows:
6          17                 Hearing         :   Mandatory Settlement Conference
           18
X                             WCAB                Workers Compensation Appeals Board
           19                                     605 Santa Ana Blvd.,Bldg 28,Rm.451
                                                  Santa Ana, CA 92701
           20
                              Date (Sr. Time:     01/05/20I7at8:30a.im.
           21
                             Judge                Joanne Coane
           22


           23


           24
                Dated: September 27, 2016                         KNOX RICKSEN LLP •
           25


           26
                                                            By:_         'r >
                                                                  Eric J. DanoWitfz
           27
                                                                  Attorneys for Defendant
           28


                                                            I -

                                                    NOTICE OF HEARING
                Case 4:18-cv-07035-YGR
                           r*\         Document 1 Filed 11/19/18 Page 42 of 58


/

     1   Alan A. Krause,(BAR # 282551)
         HANNA, BROPHY, MacLEAN, McALEER & JENSEN, LLP
    2    P. O, Box 12488
         Oakland, OA 94604-2488
    3    Telephone: 951 - 779-9415
    4    Attorneys for Defendant, ACE, USA (adm'd by E.S.I.S.)
    5

    6               BEFORE THE WORKERS'COMPENSATION APPEALS BOARD
    7                               OF THE STATE OF CALIFORNIA
    8

    9

    10    Perry V. Moss,                                     WCAB Case No. ADJ8714470

    11             Applicant,                          NOTICE OF MANDATORY SETTLEMENT
                                                                     CONFERENCE
    12    vs.


    13
          Indiana Pacers, v ACE, USA (adm'd by
    14    E.S.I.S.),

    15

    16             Defendant(s).


    18          TO ALL PARTIES AND THEIR ATTORNEYS OF-REGORD: Notice is^J^er^y given
    19   that the above-entitled case set for Mandatory Settlement Conference before the
    20   Workers'Compensation Appeals Board of the State of California at 605 Santa Ana Blvd.,
    21   BIdg 28, Rm. 451 Santa Ana. CA 92701:
    22                          DATE:      January 5^, 2017
    23                          TIME:      8:30 a.m.
    24
                                JUDGE:     Joanne Coane
    25          You have a right to have an interpreter present if you do not proficiently speak or
    26   understand the English language.
    27          Disability accommodation is available upon request. Any person with the
    28
              Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 43 of 58




1    disability requiring an accommodation,auxiliary aid or service, or a modification of policies
2    or procedures to ensure effective communication and access to the programs of the
3    Division of Workers Compensation should contact the Disability Accommodation
4    Coordinator at the local District Office of the WCAB, or the state-wide disability
5    accommodation coordinator at 1-866-681-1459 (toll-free). The state-wide Disability
6    Accommodation Coordinator can also be reached through the California Relay
7    Service, by dialing 711 or 1-800-736-2929(TTY)or 1-800855-3000(TTY Spanish).
8             Accommodations can Include modification of policies or procedures ofauxiliary aids
9    of services, Accorhmodationsnriclude, but are not Hmited to, and Assistlve Listemng
10   System (ALS), a Computer-Aided Transcription System or Communication Access Real
11   time Translation (CART), a sign language interpreter, documents in Braille, large print or
12   on a computer disk, and audio cassette recording. Accommodation requests should be
13   made as soon as possible. Request for ALS or CART should be made no later than five
14   (5)days before the hearing.
15

16   DATED:          October 6, 2016

          •                 Respoctfuily oubmittod,
18                          HANNA, BRQPHY, MacLEAN, McALEER and JENSEN, LLP
19
                            By:
20                                 Alan A. Kraus _
                                   Attorneys for Defendant, ACE, USA (adm'd by E.S.I.S.)
21
                                                                                       SBC07611tWF44
22

23

24

25

26

27

28
Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 44 of 58i
                                                     •




                                                                  _^'.v
         Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 45 of 58




                                       B&B Permanent Impairment Ratings
                                                              &
                                                Medical File Consultation


Injured Worker Information;
     Name                       PERRY V. MOSS            Birth Date              1950
 Cl^m Number            ADJ8714470/ #538220              Injury Date   CT 04/01/82-01/04/1997
Occupafion/Group      Professional basketball/ 58        AgeatDOl               36-37




                                                 DISCUSSION:


DOB: 1958
Occ: professional basketball player
Injury: 04/01/1982-01/04/1997

Pre-1997 P0f^- Work R^trlctioi^s
                   Disability                   Page                   PD formula
Psyche                                                 .85(1.4-30% - 59L -47-46:0)39:0%
Spine                                                  .9(18.1 -20% - 59L -34-33:2)30:1%
Bilateral shoulders                                    .9(7.3-8% - 59K -15-14:2)13:0%
Left wrist/ hand                                       .9(7.7-15% - 59K-25-24:2)22.0%
Bilateral hips/ lower extremities                      .9(21.2-30% - 59L -47-46:0)41:2




MDT:                                       .      ..
Upper extremities- greatest and approximately 34 of all others: 22:0 + 34 (13:0)= 28:2

41:2, 39:0, 30:1, 28:2 = 89:1(89.25% TOTAL PD = $137,942.50 plus life pension




                                                CONFIDENTIAL
     Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 46 of 58



                                                                                    Page 1



RATINGS


Psyche:
Work function Impairments:
1. slight                                      10
2. very slight to slight                       7.5
3. slight to slight to moderately              15

Group I total = 23.75

4. slight to moderately                        8
5. slight to slight to moderately              13.5
6; slight to slight to moderately              3
7. slight to slight to moderately              5.5
8 slight to slight to moderately               3

Group 11 total = 17.4

Standard rating = 30%

Apportionment: 15% non-industrial

.85(1.4-30% - 59L -47-46:0)39:0%

Oitho
cervical: no rep ROM and prolonged upward/downward gazing
lumbar: no rep bending and stooping, rep heavy lifting, pushing, and pulling of weights
greater than 30 pounds, and prolonged sitting.

The cervical spine restrictions are entirely subsumed by the lumbar restrictions.

The preclusion from prolonged sitting is duplicated by the lower extremity preclusions,
and will be addressed within that standard rating.

We will assuming that "no repetitive" applies to all that follows:"heavy lifting, pushing,
and pulling of weights greater than 30 pounds". This would reflect an approximate 25%
loss of capacity for lifting, pushing, and pulling.

We will use 20% standardfor the spine, after consideration ofoverlap and duplication
of work restrictions.




                                         CONFIDENTIAL
      Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 47 of 58




                                                                                      Hage 2




3(18,1 -20%-591-34-33:2)30:1%

bilateral shoulder: no repetitive work at or above shoulder level

This is 13% standard for the bilateral upper extremities.

.9(7.3-13% - 59K -22-21:2) 19:1
However,there is overlap inherent with the spine limitation, which precludes all
repetitive heavy work (below, at, or above shoulder level).

After consideration ofoveriap, the biiaterai shouider restrictions wouid resuit in 8%
standard.


.9(7.3-8% - 59K-15-14:2)13:i

bilateral elbows: no rep heavy lifting, pushing and pulling of greater than 30 lbs.

This is entireiy subsumed by the iumbar spine work restrictions.

left wrist, hand and fingers: no rep gripping and grasping, twisting,torqueing and rep
fine manipulation.

This would reflect 50% loss of gripping grasping,twisting, torqueing, and an
approximate 12.5% loss of finger dexterity.

This is 15%standard[aithough it might be argued that there is some additionai
overiap with strength iimitations between the spine and ieft wrist].

.9(7.7-15% - 59K-25-24:2)22.0%

bilateral hips: no kneeling, squatting, crawling, and stair/ladder climbing on more than
an occasional basis, prolonged sitting/weight bearing for longer than two hours without
opportunity to change positions as needed, and walking on uneven surfaces on more
than an occasional basis
left knee: no kneeling, squatting, crawling and stair/ladder climbing on more than an
occasional basis, walking on uneven surfaqes on more than an occasional basis and
walking at unprotected heights
bilateral feet: no prolonged walking on uneven surfaces, and tiptoe walking on more
than an occasional basis




                                       CONFIDENTIAL
      Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 48 of 58




                                                                                   Page 3




The left knee and bilateral feet preclusions are subsumed by the bilateral hip
preclusions.[A preclusion from walking at unprotected heights is subsumed by the
preclusion from climbing.]                i,

The 75% loss of capacity for these activities includes some inherent overlap [for
example, a worker cannot kneel, squat, crawl, climb, walk on uneven surfaces during a
time that he is not weight-bearing].

We consider 30% standard to appropriately reflect the lower extremity work
preclusions; this Includes the bilateral hip(and lumbar spine)preclusionfrom
prolonged sitting,

.9(21,2-30% - 59L -47-46:0)41:2

Apportionment
left ankle: 20% = 1990 injury; 10% non-industrial; 70% CT through to 1996
neck: 10% non-industrial mva; 10% nonindustrlai ODD;80% CT-1996
All other body parts: 10% non-industrial; 90% CT-1995




                                       CONFIDENTIAL
        Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 49 of 58



                                                                                     Page 4




Pre-1997 PDRS- Work Restrictions
           Disability            Page                           PD formula
Psyche                                          .85(1,4-3096 - 59L -47-46:0)39:0%
Spine                                           .9(18.1 -20% - 591-34-33:2)30:1%
Bilateral shoulders                             .9(7.3-8% - 59K -15-14:2)13:0%
Left wrist/hand                     .   -   .   .9(7.7-r-15% - 59K-25-24:2)22.0%
Bilateral hips/ lower extremities               .9(21.2-30% - 59L-47-46:0)41:2




MDT:
Upper extremities- greatest and approximately 34 of all others: 22:0 + 34 (13:0)= 28:2

41:2, 39:0, 30:1, 28:2 = 89:1(89.25% TOTAL PD = $137,942.50 plus life pension

Thank you for providing us with the opportunity to review this report.


  06/12/2017
         Date                                          AMA Analysis & Ratings Division
                                                       916-569-0790




                                        CONFIDENTIAL
                   Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 50 of 58




                                                IW:
                                                WCAB#
                                                Date:


D) COMMUTATION OF ALL REMAINING LIFE PENSION AFTER COMMENCEMENT
     OF LIFE PENSION


      Date of birth:                                    Life pension rate:      mmm
      DDI:                                              Gender:                  nisde
      LP starts:
      DOC:


1     Determine exact age In years as of date of commutation (DOC).
1a # of days from DOB through DOC                                                                 21415
1 b Divide by average number of days per year                                            C5      365.24
1c Exact age on DOC                                                                       "      58.633


2 Determine PV of life pension as of exact age on DOC.
                                                                                 Age            PV
2a Enter PV for age in table below 1c*                                            58             ■"fMm
2b Enter PV for age in table above 1c*                                            59
2c Difference of 2a and 2b                                                                        20.67
2d Multiply by fractional portion of 1c                                                  x         0.633
2e Interpolation adjustment for age                                                                13.08

2f PV for age in table below 1c(2a from above).                                                  744.61
2g Subtract 2e                                                                                     13.08
2h PV of life pension as of exact age on DOC....                                                 731.53


3 Determine commuted value of all life pension indemnity due after DOC.
3a PV of life pension as of exact age on DQC (2h from above)                                     731.53
3b Multiply by LP rate                                                                   x      $113.06
3c Commuted value of all LP due after DOC                                                     $82,706.78

4     Additional interest due for payment after date of commutation:
      Additional interest due for each day late:                                                 $22.66

    Take values from Table 2 - Present Value of Life Pension for a Male, or Table 3 - Present Value
    of Life Pension for a Female, as dictated by gender.
Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 51 of 58
                  Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 52 of 58



                                                    STATE OF CALIFORNIA
                                            DIVISION OF WORKERS'COMPENSATION
                                          WORKERS' COMPENSATION APPEALS BOARD

                                               PRE-TRIAL CONFERENCE STATEMENT

                                                                         CASE NO. ADJ      8714470           <
                           PERRY V. MOSS
                                                                                                         □
                                   APPLICANT
                  V.


               GOLDEN STATE WARRIOR,ET AL.
                                   DEFENDANT(S).                         PRE-TRIAL CONFERENCE STATEMENT §550?(d)(3)
                                                                            □   NOTICE OF HEARING


location: SANTA ANA                     date: 09/11/2017         time:   8:30 AM

settlement conference judge: COANE

APPEARANCES

EZl INJURED WORKER:                     PERRY V. MOSS

EZl   INJURED WORKER'S ATTORNEY: '"-ProPer                                         Datty Dhrgrep

                                    (FIRM NAME AND PERSON APPEARING)
El DEFENDANT'S ATTORNEY:             CHERNOW & LIEB/TOM VALENTINE                  G.S.WARRIORS
                                                                                                         EZIatty □hrg      REP

                                                                                                         □atty □ hrg       REP

                                                                                                                 □hrg      REP

                                                                                                         □atty □hrg        REP
                                    (FIRM NAME AND PERSON APPEARING)               (DEFENDANT)
n OTHERS appearing:
      (L.C., INTERPRETERS, ETC.)
□ ADDRESS RECORD CHANGES:


                                    BOX BELOW TO BE COMPLETED ONLY BY WORKERS' COMPENSATION JUDGE

          DISPOSITION: SET FOR REGULAR HEARING:                            Q WCAB NOTICE          □ N OTICE WAIVED
          □ 1 HOUR      □ 2 HOURS □ Vz DAY                □ ALL DAY         □ LIEN TRIAL
         □    BEFORE ANY WCJ CJ      BEFORE WCJ                   □ BEFORE ANY WCJ OTHER THAN
         □ CASE(S)SETON                  ^AT               WCJ                               IN
                               (DATE)            (TIME)                                                  (LOCATION)
         □    OTHER DISPOSITION AND ORDERS:




         SERVICE AS ORDERED ON PAGE 4



                                                                                   WORKERS' COMPENSATION JUDGE




WCAB FORM 24 (Rev. 2013)                                                                                              PAGE 1 OF
                  Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 53 of 58



                                             STATE OF CALIFORNIA
                                     DIVISION OF WORKERS'COMPENSATION
                                    WORKERS' COMPENSATION APPEALS BOARD

PRE-TRIAL CONFERENCE STATEMENT                                                    CASE NO.

                                                 STIPULATIONS

THE FOLLOWING FACTS ARE ADMITTED:

1. PERRY V. MOSS                                                , born h/'1/1958
WHILE       E3 EMPLOYED     □ ALLEGEDLY EMPLOYED
n ON
H DURING THE PERIOPfS) 04/01/1982 Through 06/15/1996 (added 01/04/1997) (Per 1 1/17/2015 C&R)

AS A(N) PROFESSIONAL ATHLETE                                OCCUPATIONAL GROUP NUMBER
at       OAKLAND COLLISEUMA/ARIOUS LOCATIONS                   CALIFORNIA,
BY GOLDEN STATE WARRIORS
CZl SUSTAINED INJURY ARISING OUT OF AND IN THE COURSE OF EMPLOYMENT TO Cumulative Injury, to the GOLDEN STATE
WARRIORS, Last Injurious Exposure                       .
El CLAIMS TO HAVE SUSTAINED INJURY ARISING OUT OF Xl^D jKl THE COURSE OF EMPLOYMENT TO HEAD, NECK, UPPER and
 LOWER EXTREMITIES, BI-LATERAL HlPS,CERyicAL & LUMBAR SPINE.HEADACHS, NELIRO,SLEEP DEPRIVATION
2.   AT THE TIME OF INJURY THE EMPLOYER'S WORKERS' COMPENSATION CARRIER WAS
TIG/FAIRMONT PREMIER INS. COMP. FOR EMPLOYER GOLDEN STATE WARRIORS

□ THE EMPLOYER WAS         □ PERMISSIBLY SELF-INSURED       d UNINSURED        O LEGALLY UNINSURED
3.   AT THE TIME OF INJURY, THE EMPLOYEE'S EARNINGS WERE $                   PER WEEK. WARRANTING INDEMNITY
     RATES OF $              FOR TEMPORARY DISABILITY AND $                    FOR PERMANENT DISABILITY.
4.   THE CARRIER/EMPLOYER HAS PAID COMPENSATION AS FOLLOWS:        (TD/PDA/RMA)
TYPE        WEEKLY RATE    PERIOD                                  TYPE       WEEKLY RATE     PERIOD




□ THE EMPLOYEE HAS BEEN ADEQUATELY COMPENSATED FOR ALL PERIODS OF T/D CLAIMED THROUGH,
5.   THE EMPLOYER HAS FURNISHED     QaLL    QSOME (ZInO MEDICAL TREATMENT.
     THE PRIMARY TREATING PHYSICIAN IS

6.   □ NO ATTORNEY FEES HAVE BEEN PAID AND NO ATTORNEY=FEE ARRANGEMENTS HAVE BEEN MADE.
7. E] OTHER STIPULATIONS              TIME OF EMPLOVmBNT, THE EMPLOYEE'S EARNINGS WERE:
85,000 DOLLARS PER THE CONTRACT YEAR, C.T, injury arising out of the course of employment of: 04/01/1982 through
01/04/1996 and added DOI of 01/04/1997, PERMANENT DISABILITY RATING GREATER THAN 70%, APPORTIONMENT
NEED FOR FUTURE MEDICAL TREATMENT. Also whether the "ineqitable" 1 1/17/2015 OACR should be set aside/vacated



        PERRY V. MOSS
APPLICANT                                   DEFENDANT                                     LIEN CLAIMANT/OTHER




WCAB FORM 24 (Rev. 2013)                                                                                   page 2 of .
                 Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 54 of 58



                                              STATE OF CALIFORNIA
                                      DIVISION OF WORKERS'COMPENSATION
                                    WORKERS'COMPENSATION APPEALS BOARD

 PRE-TRIAL CONFERENCE STATEMENT                                                 CASE NO. ADJ8714470

                                                        ISSUES

IZI employment: GOLDEN STATE WARRIORS
Ea INSURANCE COVERAGE Q" STIPULATION PAGE
IZ3 INJURY ARISING OUT OF AND IN THE COURSE OF EMPLOYMENT.^" STIPULATION PAGE
0 PARTS OF BODY INJURED! O" STIPULATION PAGE
□ EARNINGS: EMPLOYEE CLAIMS                  PER WEEK, BASED ON
         EMPLOYER/CARRIER CLAIMS                     PER WEEK, BASED ON
□ TEMPORARY DISABILITY, EMPLOYEE CLAIMING THE FOLLOWING PERIOD(S): _



□ PERMANENT AND STATIONARY DATE!
        EMPLOYEE CLAIMS                    , BASED ON
        EMPLOYER/CARRIER CLAIMS                    , BASED ON
Ca PERMANENT DISABILITY     0 APPORTIONMENT
0 OCCUPATION AND GROUP NUMBER CLAIMED! BY EMPLOYEE
                                             BY EMPLOYER/CARRIER.
□ NEED FOR FURTHER MEDICAL TREATMENT!                   '   ■
□ LIABILITY FOR SELF-PROCURED MEDICAL TREATMENT!


□ LIENS!
 LIEN CLAIMANT                                • TYPE OF LIEN                       AMOUNT AND PERIODS PAID




□ ATTORNEY FEES
0 OTHER ISSUES! THE PRIOR 1 I/I7/2015 OACR SHOULD BE VACATED/RESCINDED
 At the time of the injury, the GOLDEN STATE WARRIORS INSURANCE CARRIERS Did not inform the applicant of injury
 compensation. The employee has been inadequately compensated for all periods as; PERMANENT DISABILITY RATING and
 PERCENTAGE, LIFE PENSION, FUTURE EARNING CAPACITY, ACTIVITY OF DAILY LIVING, LIFE MEDICAL and
 MEDICAL PROCEDURES, were all never addressed or presented. The employer has furnished no medical treatment. The
 PRIMARY TREATING PHYSICIANS were both AMA/QME from both applicant and defendant/s conformation.


      PERRY V. MOSS
APPLICANT                                   DEFENDANT                                  LIEN CLAIMANT/OTHER




WCAB FORM 24 (Rev. 2013)                                                                                     3
                Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 55 of 58



                                               STATE OF CALIFORNIA
                                       DIVISION OF WORKERS'COMPENSATION
                                     WORKERS'COMPENSATION APPEALS BOARD

                                                                                                  ADJ87I4470
PRE-TRIAL CONFERENCE STATEMENT                                                 CASE NO.

                                                        EXHIBITS
Ea APPLICANT
□ DEFENDANT
□ LIEN CLAIMANT                                        Description                                      Date
□ APPEALS BOARD
                    .Filed PETITION FOR RECONSIDERATION                                                01/06/2017



                  2.Ans. REGARDING PETITION FOR RECONSIDERATION                                        02/08/2017



                  3. PETITION FOR CHANGE of DATE OF INJURY (DOl)                                       05/12/2012



                  4. PETITION FOR TELEPHONIC CONF. CALL/STATUS OF CHANGE OF DOI                        06/06/2017

                  COMMUTATION OF FUTURE PAYMENTS                                                       06/06/2017



                   5.OUT LINE OF DISCOVERY POINTS FAXED TO: 605 west SANTA ANA Blvd.                   06/29/2017

                  BIdg. 28 Rm# 451 SANTA ANA, CA. 92701                                                06/29/2017



                   6. PETITION REGARDING JUNE 29th 2017 CONFERENCE CALL with WCJ                       07/05/2017

                  JOANNE COANE, andnTIG/ZENlTH INS. COMP. ATTORNEYS                                    07/05/2017




                                                                Witnesses
                  Applicant; PERRY V. MOSS (In-Pro Per)                W.C.A.B. officers of the COMMISSIONERS,
                  Defendant/s; Tom Valentine, Eric Danowitz, Alan      San Francisco, Ca. 94142
                  Krause, Chemow & Lieb with the GOLDEN S TATE         NBA & NCAA Basketball Coaches
                  WARRIORS                                             W.C.A.B. in SANTA ANA, CA. 92701


                            ABOVE LISTINGS OF EXHIBITS AND WITNESSES REVIEWED BY ALL PARTIES.

      PERRY V. MOSS

APPLICANT                                    DEFENDANT                                 LIEN CLAIMANT/OTHER



WCAB FORM 24 (Rev. 2013)
                                                                                                          PAGE      OF
Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 56 of 58
               Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 57 of 58




                                        ABA PLAYER AGRP.P.MP.NT                            "'ff
■                                     ("■Agreement") is made this/ychay of                 1996 between
                                        D/B/A NORWICH NEPTONES ATLANTIC BASK^BALL
          MS and
     ("ABA"), ^ (hereinafter  Team'), a member team of the American Basketball Association, Inc.
                    Pc-rry . .Kcss*
                 "Piayer'^j-TvhoseTyennanentnddrfcssis^ -                       -r
                                                         /bn K«?' '■•> ' / H (<

            WITNESSETH THAT, WhJkREAS, the Team desires to assure itself of the services of
    Player and Player desires to be employed by the Team;
            NOW9 TAIKREFQIIE, the parties, in consideration of the covenants and conditions herein
    contained, hereby agree as follows:           .

            Employment and Term. Team hereby employs Player, a skilled basketball player, to render
    his services as such for and on behalf of Team (its successors and assigns) for the period beginning
              and ending
    provided, howeyer, that any obligation Team may have to pay compensation to Player hereunder
    shall conimence upon the date of the Team's first regular season game and shall terminate
    immediately upon termination by Team of Player's employment or tennination of the ABA season
    by the ABA. Player accepts such employment and undertakes to render his services as such skilled
    basketball player to the best of his skill and abiiiiy at all limes. Player's employment-dnring the
    period covered by this Agreement shall include participation in free agent tryout camps and Team's
    pre-season training camp» playing the games scheduled for the Team during the scheduled season
    of the ABA, playing all exhibition games scheduled by the Team prior to, during, and subsequent
    to the scheduled season, playing (if invited to participate) in the ABA All-Star Game and attending
    every event conducted in association with it, playing the playoff games subsequent to (if possible),
    the scheduled season, and participating in all reasonable activities of the Team and ABA, including,
    but not limited to, any and all promotional activities.

    2.      Compensation. Team shall pay Player as follows (less all amounts required to be withheld
    firom salary by taxing authorities, if any, and deductions for fines and non-Team expenses):


     In the event Player's employment ceases, for any reason whatsoever, including, but not limited to,
    -the cessation of business by either Team or the ABA, or Team's dismissal of Player for any reason
     whatSbever at Team's sole discretion. Player's salary as shown above shall be prorated so that Player
     shall be paid for such services rendered up to, and including the day of termination. Team or the
    ABA shall bear no responsibilily for any pa3mients or any other obligations to Player whatsoever
    which would have become due after such termination, and Player hereby expressly agrees that he
    will not be entitled to any such payments. Player is not entitled to any salary if any strike, work
    stoppage or lockout or any other cause whatsoever causes the cancellation of any game. In the eVent
    Player is signed to a Team contract and subsequently does not make the Team, or makes the Team
                Case 4:18-cv-07035-YGR Document 1 Filed 11/19/18 Page 58 of 58




 attoiiii^eted
 test,         by aphysician
       Playertes^posiL   ^iS^Sd"TeLfZ"^'if *° undergo a urinalysis test to be


 __j r-e,,,-.    • j    j      .         nave the n§^t, at his own- expense,to split anv te<jt «jflnir»i#»


 15.                        I^^eeventPlayerhasbeensuspendedforaviolationofSectlonl3or l4
apply
«f
     toI, /S'r^kW
            .
                  fo^                    for ^admittance as,athan
                                                             playeroneincalendar
                                                                         good standing. Player may
                                                                                 year from the date
                                                       ''^'^'8 eud
remstetement orfered by the President,Player may be contractuaUy     unappealable.
                                                                 obUgated to Team forUpon
                                                                                      whichany
                                                                                            he
Ptayed pnor to his si^nsion. Suspension shaU not relieve Player upon his return to the ABA of
^responsib^ty to fulfill the full tmn ofthe employment agreLeniin effect^e tTe ^^h
s^nsion. Upim retur^^m any such suspension,and after fiilfiUing the term ofthe agreement
m effect at &e toe of such suspension, the team which held the rights to Player prior to his
sus^Mion sh^ have toe first opportunity to sign Player to a new agreement. Reinstatement by the
» resident shall mean Player is once.agam eugibie for employment in the ABA by the league or fay
a member team,but shall not mean that Player is guaranteed such employment.
1^. Arbitration. Ifa dilute arises between Player and Team,or Player and ABA,relating to
this Agreement or concerning its performance or inteipretation,such dispute shall be submitted for
 md^ arbitoion to the President of the ABA, or his designee. Any decision made by file
President,or his designee,arising from such arbitration shdl he binding,final and non-appealable.
         Govemii^R Law. This Agreement shall be governed by the Laws of the State of
Connecticut.


         Severafoilityo The invalidity or enforce^ilily ofany provision hereof shall not affect the
validity or enforceability ofany other provision hereof

        IN WITNESS WHEREOF,the parties have hereto set their hands and seals as ofthe date
first above written.

PLAYER:
                                                      TEAM:        .A/'c'KKi.'cH     /Vg^'yvji..r.
                                       [SEAL]         Bv:                          i'Lr^.
                                                          Its: a       C'V-   "•

Player's Social Security Number
